                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:20-CR-277-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )     ORDER
                                                       )
 THEODORE EARLE,                                       )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To File Under

Seal” (Document No. 22) filed November 16, 2020. In accordance with the Local Rules, the Court

has considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. Having carefully considered the motion and the record, the undersigned

will grant the motion.

         The Court determines that no less restrictive means other than sealing is sufficient

inasmuch as Defendant’s request relates to sensitive and private information that is inappropriate

for public access, namely medical information.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To File Under Seal”

(Document No. 22) is GRANTED. Document No. 21 shall remain under seal until further Order

of the Court.

                                 Signed: November 17, 2020




         Case 3:20-cr-00277-RJC-DCK Document 23 Filed 11/17/20 Page 1 of 1
